IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-74,973-01


EX PARTE BILLY RAY BRYANT, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR01125-HC IN THE 102ND DISTRICT COURT

FROM RED RIVER COUNTY



Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital murder
and sentenced to imprisonment for life.  The Sixth Court of Appeals affirmed his conviction.  Bryant
v. State, 282 S.W.3d 156 (Tex. App.--Texarkana 2009, pet. ref'd).
	Applicant contends, among other things, that trial counsel rendered ineffective assistance.
We order that this application be filed and set for submission to determine whether trial counsel's
conduct was deficient and Applicant was prejudiced.  Strickland v. Washington, 466 U.S. 668, 
(1984).  The parties shall brief this issue.  Oral argument is not permitted.
	Applicant appears to be  represented by counsel.  If that is not correct, the trial court shall
determine whether Applicant is indigent.  If Applicant is indigent and desires to be represented by
counsel, the trial court shall appoint an attorney to represent Applicant.  Tex. Code Crim. Proc. art
26.04.  The trial court shall send to this Court, within 60 days of the date of this order, a
supplemental transcript containing:  a confirmation that Applicant is represented by counsel; the
order appointing counsel; or a statement that Applicant is not indigent.  All briefs shall be filed with
this Court within 90 days of the date of this order.

Filed: February 5, 2014
Do not publish